Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-02389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives
  Sheneen McClain and Lawayne Mosley,
  SHENEEN MCCLAIN, individually,
  LAWAYNE MOSLEY, individually,

          Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality,
  OFFICER NATHAN WOODYARD, in his individual and official capacity,
  OFFICER RANDY ROEDEMA, in his individual and official capacity,
  OFFICER JASON ROSENBLATT, in his individual and official capacity,
  OFFICER MATTHEW GREEN, in his individual and official capacity,
  SERGEANT DALE LEONARD, in his individual and official capacity,
  OFFICER ALICIA WARD, in her individual and official capacity,
  OFFICER KYLE DITTRICH, in his individual and official capacity,
  OFFICER ERICA MARRERO, in her individual and official capacity,
  OFFICER JAMES ROOT, in his individual and official capacity,
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity,
  OFFICER DARREN DUNSON, in his individual and official capacity,
  SERGEANT RACHEL NUNEZ, in her individual and official capacity,
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity,
  PARAMEDIC JEREMY COOPER, in his individual and official capacity,
  DR. ERIC HILL, in his individual capacity,

          Defendants.

         DEFENDANTS’ UNOPPOSED JOINT MOTION FOR EXTENSION OF TIME
       TO DESIGNATE A NONPARTY AT FAULT PURSUANT TO C.R.S. § 13-21-111.5

          Defendants City of Aurora, Officer Nathan Woodyard, Officer Randy Roedema,

  Officer Jason Rosenblatt, Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia

  Ward, Officer Kyle Dittrich, Officer Erica Marrero, Officer James Root, Officer Jordan

  Mullins-Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez, Lieutenant Peter
Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 2 of 6




  Cichuniec and Paramedic Jeremy Cooper, in their official capacities, by and through their

  official capacity counsel, Peter Ruben Morales and Isabelle S. Evans of the Aurora City

  Attorney's Office, Defendants Officer Nathan Woodyard, Officer Randy Roedema, Officer

  Jason Rosenblatt, Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia Ward,

  Officer Kyle Dittrich, Officer Erica Marrero, Officer James Root, Officer Jordan Mullins-

  Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez, in their individual capacities, by

  and through their individual capacity counsel, Jonathan M. Abramson and Yulia

  Nikolaevskaya of Kissinger & Fellman, P.C., Defendants Lieutenant Peter Cichuniec and

  Paramedic Jeremy Cooper, in their individual capacities, by and through their individual

  capacity counsel, Michael Lowe and David Goddard, of Bruno, Colin & Lowe, P.C., and

  Defendant Dr. Eric Hill, in his individual capacity, by and through his counsel of record,

  Stephen J. Hensen of Hensen | DuWaldt, (collectively “Defendants”), hereby submit

  Defendants’ Unopposed Joint Motion for Extension of Time to Designate a Nonparty at

  Fault Pursuant to C.R.S. § 13-21-111.5 and respectfully request that the Court allow them

  up to and including February 8, 2021 to designate non-parties regarding the tort claims

  brought against the Defendants.

                CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

         Undersigned counsel for Defendants certifies they have conferred with counsel for

  Plaintiffs via email on November 2, 2020 concerning the relief requested herein. Plaintiffs’

  counsel has indicated Plaintiffs are unopposed to the requested extension of time.




                                               2
Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 3 of 6




                                       INTRODUCTION

         In this action, Plaintiffs are seeking to recover damages arising out of the death of

  Elijah McClain following an incident that occurred on August 24, 2019. Plaintiffs’

  Complaint and Jury Demand (ECF 1) was filed on August 11, 2020. The deadline for

  designating nonparties at fault is November 9, 2020, ninety (90) days following

  commencement of the action. C.R.S. § 13-21-111.5(3)(b). Defendants respectfully

  request that the Court allow them up to and including February 8, 2021 for purposes of

  designating non-parties regarding the tort claims brought against the Defendants.

         In this case, justice would be served and no party would be prejudiced by the

  requested extension of time.

                                          ARGUMENT

         Pursuant to the provisions of C.R.S. §13-21-111.5(1), with few exceptions, a

  defendant is not responsible for a plaintiff’s injuries, damages, or losses that exceed the

  degree or percentage of negligence or fault attributable to such defendant.

         Since a defendant is to be held financially responsible only for the fault, if any, that

  is attributable to him/her, C.R.S. §13-21-111.5(3)(b) provides that the negligence or fault

  of a non-party may be considered if the defendant gives notice that the non-party was

  wholly or partially at fault within 90 days after the commencement of an action against the

  defendant.

         A designation must contain facts that are sufficient to “satisfy all the elements of a

  negligence claim.” Redden v. SCI Colo. Funeral Servs., Inc., 38 P.3d 75, 81 (Colo. 2001).

  Designations must establish a prima facie case against a nonparty. Stone v. Satriana,


                                                3
Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 4 of 6




  41 P.3d 705, 712 (Colo. 2002). To establish a prima facie case for a non-party designee,

  a party must establish “the existence of a duty, a breach of that duty, causation, and

  damages.” Redden, 38 P.3d at 80.

         Moreover, “a designation of non-parties must give a plaintiff sufficient notice of the

  non-parties’ conduct so that plaintiff can prepare to address it.” Federal Deposit Ins. Corp.

  v. Isham, 782 F.Supp. 524, 530 (D.Colo. 1992). “Courts ... have recognized that a

  designation may be proper if it minimally sets forth ‘facts sufficient to permit a plaintiff to

  identify the transaction or occurrence which purportedly leads to the non-party’s fault.’”

  Fourhorn v. City & Cnty. Of Denver, 2008 WL 5423349, at *3 (D.Colo. 2008) (citing

  Jenkins v. FMC Tech., Inc., 2008 WL 4059861, at *1 (D.Colo. 2008)).

         To date, no disclosures have been exchanged between Plaintiffs and Defendants

  and Defendants have yet to serve written discovery on Plaintiffs. Defendants have not

  received all relevant and discoverable documents, which would contain, at the minimum,

  the entire set of Mr. McClain’s medical records, and, therefore, lack necessary information

  to analyze whether a third party may bear any degree of fault for the damages claimed in

  the Complaint. At this point of litigation, the Defendants are not in a position to file factually

  supported nonparty designations. Thus, Defendants respectfully request that the Court

  allow them up to and including February 8, 2021 for purposes of designating non-parties

  regarding the tort claims brought against the Defendants. No other aspect of this

  proceeding will be delayed by the requested extension.

         WHEREFORE, Defendants City of Aurora, Officer Nathan Woodyard, Officer

  Randy Roedema, Officer Jason Rosenblatt, Officer Matthew Green, Sergeant Dale


                                                  4
Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 5 of 6




  Leonard, Officer Alicia Ward, Officer Kyle Dittrich, Officer Erica Marrero, Officer James

  Root, Officer Jordan Mullins-Orcutt, Officer Darren Dunson, Sergeant Rachel Nunez,

  Lieutenant Peter Cichuniec, Paramedic Jeremy Cooper and Dr. Eric Hill respectfully

  request a ninety (90) day extension of time to designate a nonparty at fault pursuant to

  C.R.S. § 13-21-111.5 regarding the tort claims brought against the Defendants..

  Dated this 2nd day of November, 2020.

   /s/ Peter Ruben Morales                        /s/ Jonathan M. Abramson
   Peter Ruben Morales                            Jonathan M. Abramson
   Isabelle S. Evans                              Yulia Nikolaevskaya
   Aurora City Attorney’s Office                  Kissinger & Fellman, P.C.
   15151 E. Alameda Parkway, Suite 5300           3773 Cherry Creek N. Dr., #900
   Aurora, CO 80012                               Denver, CO 80209
   Telephone: (303) 739-7030                      Telephone: 303-320-6100
   Facsimile: (303) 739-7042                      Facsimile: 303-327-8601
   pmorales@auroragov.org                         jonathan@kandf.com
   ievans@auroragov.org                           julie@kandf.com
   Attorneys for Defendant City of Aurora,        Attorneys for Defendants Dittrich,
   and Defendants Woodyard, Roedema,              Dunson, Green, Leonard, Marrero,
   Rosenblatt, Green, Leonard, Ward,              Mullins-Orcutt, Nunez, Roedema, Root,
   Dittrich, Marrero, Root, Mullins-Orcutt,       Rosenblatt, Ward, and Woodyard in their
   Dunson, Nunez, Cichuniec, and Cooper           individual capacities (“APD Defendants”)
   in their official capacities (“Aurora
   Defendants”)

   /s/ Michael Lowe                               /s/ Stephen J. Hensen
   Michael Lowe                                   Hensen | DuWaldt
   David Goddard                                  1001 Bannock Street, Suite 39
   Bruno, Colin & Lowe, P.C.                      Denver, CO 80204
   1999 Broadway, Suite 4300                      Phone: 303-223-0773
   Denver, Colorado 80202                         Cell: 303-895-4199
   P: 303.831.1099                                steve@hendulaw.com
   F: 303.831.1088                                Attorney for Defendant Dr. Eric Hill
   MLowe@brunolawyers.com
   dgoddard@brunolawyers.com
   Attorneys for Defendants Cichuniec and
   Cooper in their individual capacities
   (“AFR Defendants”)


                                              5
Case 1:20-cv-02389-DDD-NRN Document 26 Filed 11/02/20 USDC Colorado Page 6 of 6




                               CERTIFICATE OF SERVICE

         I hereby certify that on the 2nd day of November 2020, I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:

  Liana Orshan, Esq. (lorshan@kln-law.com)
  Michael Fairhurst, Esq. (mfairhurst@kln-law.com)
  Mari Newman, Esq. (mnewman@kln-law.com)
  ATTORNEYS FOR PLAINTIFFS


  Peter Morales, Esq. (pmorales@auroragov.org)
  Isabelle Evans, Esq. (ievans@auroragov.org)
  ATTORNEYS FOR DEFENDANTS CITY OF AURORA, COLORADO, NATHAN
  WOODYARD, RANDY ROEDEMA, JASON ROSENBLATT, MATTHEW T. GREEN,
  DALE LEONARD, ALICIA WARD, KYLE DITTRICH, ERICA MARRERO, JAMES
  ROOT, JORDAN MULLINS-ORCUTT, DARREN DUNSON, RACHEL NUNEZ, PETER
  CICHUNIEC AND JEREMY COOPER, IN THEIR OFFICIAL CAPACITIES

  Michael Lowe, Esq. (mlowe@brunolawyers.com)
  David Goddard, Esq. (dgoddard@brunolawers.com)
  ATTORNEYS FOR DEFENDANTS PETER CICHUNIEC AND JEREMY COOPER, IN
  THEIR INDIVIDUAL CAPACITIES

  Stephen J. Hensen, Esq. (steve@hendulaw.com)
  ATTORNEY FOR DEFENDANT DR. ERIC HILL, IN HIS INDIVIDUAL CAPACITY

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand delivery, etc.) indicated by the non-
  participant’s name:

                                                 By:    s/ Jonathan M. Abramson
                                                        Jonathan M. Abramson




                                             6
